Exhibit 10.1 

Securities Purchase Agreement

Securities Purchase Agreement (this “Agreement”) dated as of July 24, 2013, by
and between Atlantic Footcare, Inc. (the “Purchaser”), and GTX Corp, a Nevada
corporation (the “Company”).

Recitals

The Company desires to issue and the Purchaser desires to purchase (A) a
convertible promissory note (the “Note”) in substantially the form attached
hereto as Exhibit A, and (B) a warrant to purchase shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), in substantially
the form attached hereto as Exhibit B (the “Warrant”). The Note, the Warrant and
any securities issuable upon conversion of the Note or upon exercise of the
Warrant are collectively referred to herein as the “Securities”.

Now, Therefore, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                  Purchase and Sale of Note and Warrant.

1.1              Sale and Issuance of Note and Warrant. Subject to the terms and
conditions of this Agreement, the Purchaser agrees to purchase and the Company
agrees to sell and issue to the Purchaser the Note in the original principal
amount of $200,000.00 (the “Commitment”) and the Warrant, each dated as of the
Closing Date and completed with appropriate insertions.

1.2              Commitment to Lend, Subsequent Advances. Subject to the terms
and conditions set forth in this Agreement, the Purchaser agrees to lend to
Company in an amount up to the Commitment, as follows:

(i)                 $50,000.00 (comprised of $25,000.00 in cash and $25,000 in
insole development and tooling costs associated with manufacturing insoles
containing the Company’s GPS devices, the value of which shall be determined in
the sole discretion of the Purchaser (the “Services”)) the cash portion of which
shall be funded at the Closing (as defined below). (the “Initial Loan”); and

(ii)               3 installments of $50,000.00 (each comprised of $25,000 in
cash and $25,000 in Services) the cash portion of each of which shall be funded
on or about the 45th day after the Closing, the 75th day after the Closing and
the 105th day after the Closing (each individually, a “Subsequent Advance” each
Subsequent Advance, together with the Initial Loan, the “Term Loan”).

1.3              Closing; Delivery.

(a)               Closing Date. The closing of the purchase and sale of the Note
and the Warrant (the “Closing”) shall be held on July 24, 2013 or on such other
date as the parties may agree to, such other date being as soon thereafter as
practicable (the “Closing Date”) at a place and time to be determined by the
Company and Purchaser.

(b)               Deliveries at Closing. At the Closing (i) the Purchaser will
deliver to the Company payment of the cash portion of the Initial Loan with
respect to the Note and the Warrant by wire transfer from the Purchaser to a
bank designated by the Company; and (ii) the Company shall issue and deliver to
the Purchaser the original executed Note in favor of the Purchaser and the
executed Warrant in favor of the Purchaser.

1.4              Use of Proceeds. The Company acknowledges and agrees that it
must use the proceeds related to the sale of the Note and the Warrant for (i)
operating capital of the Company and (ii) general corporate purposes related to
the Company.

1

 



2.                  Limited Registration Rights. This Section shall be
applicable only if Purchaser is unable to dispose of the shares of Common Stock
into which the Note may be converted and the Warrant may be exercised (the
“Registrable Shares”) under Rule 144 as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”). If the Company receives a request from the
Purchaser as the holder of the Registrable Shares then outstanding that the
Company file a Form S-1 registration statement or Form S-3 registration
statement (if applicable) with respect to one hundred percent (100%) of the
Registrable Shares then outstanding, then the Company shall, as soon as
practicable, and in any event within sixty (60) days after the date such request
is given by the Purchaser, file a Form S-1 registration statement under the
Securities Act covering all Registrable Shares that the Purchaser requested to
be registered. The Company shall use its commercially reasonable efforts to
cause such registration statement to become effective, including, but not
limited to, preparing and filing with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement. All expenses incurred in connection with registrations, filings, or
qualifications pursuant to this Section, including all registration, filing, and
qualification fees; printers’ and accounting fees; fees and disbursements of
counsel for the Company; and the reasonable fees and disbursements, of one
counsel for the selling Purchaser, shall be borne and paid by the Company.

3.                  Representations, Warranties and Covenants of the Company.
The Company hereby represents and warrants to the Purchaser as follows:

3.1              Corporate Power. The Company has all requisite corporate power
to execute and deliver this Agreement and to carry out and perform its
obligations under the terms of this Agreement.

3.2              Authorization. All corporate action on the part of the Company,
its directors and its shareholders necessary for the authorization, execution,
delivery and performance of this Agreement by the Company and the performance of
the Company’s obligations hereunder, including the issuance and delivery of the
Note and Warrant, has been taken prior to the Closing. This Agreement and the
Note when executed and delivered by the Company, and the Warrant when executed
and delivered by the Company, shall constitute valid and binding obligations of
the Company enforceable in accordance with their terms, subject to laws of
general application relating to bankruptcy, insolvency, the relief of debtors
and, with respect to rights to indemnity, subject to federal and state
securities laws.

3.3              Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with this Agreement, the Note and
the Warrant, will be duly and validly issued, fully paid and nonassessable (as
applicable), and free and clear of all liens. The Company has reserved from its
duly authorized capital stock the maximum number of shares of common stock (a)
issuable upon the conversion of the Note and (b) that may be issued upon the
exercise of the Warrant.

3.4              Governmental Consents. All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority, required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Note and the Warrant or the consummation of any
other transaction contemplated thereby or hereby shall have been obtained and
will be effective at the Closing or, except for notices required or permitted to
be filed with certain state and federal securities commissions, which notices
will be filed on a timely basis.

3.5              No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the performance of the Company’s obligations
hereunder, including the issuance and delivery of the Note and the Warrant, will
not (a) breach any law to which the Company or any of its subsidiaries or any of
their assets is subject or any provision of its organizational documents, (b)
breach any contract, order or permit to which the Company or any of its
subsidiaries is a party or by which it is bound or to which any of its assets is
subject, or (c) trigger any rights of first refusal, preferential purchase, or
similar rights.

3.6              SEC Documents; Financial Statements. During the two years prior
to the date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foreoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by refereeing therein being herein referred to as the
“SEC Documents”). Except as disclosed in the SEC Documents, as of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Purchaser which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein not misleading, in light of the
circumstance under which they are or were made.

2

 



3.7              Offering. Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 5 hereof, the offer, issue, and
sale of the Note and the Warrant is and will be exempt from the registration and
prospectus delivery requirements of the Securities Act, and have been registered
or qualified (or are exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.

4.                  Representations, Warranties and Covenants of the Purchaser.
The Purchaser represents, warrants and covenants to the Company as follows:

4.1              Accredited Investor; Purchase for Own Account. The Purchaser
represents and warrants that it is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act. The Purchaser
represents that it is acquiring the Note and the Warrant solely for its own
account and beneficial interest for investment and not with a view to or for
sale in connection with any distribution of the Securities, has no present
intention of selling, or granting any participation in the same, and does not
presently have reason to anticipate a change in such intention.

4.2              Information and Sophistication. The Purchaser acknowledges that
it has received all the information it has requested from the Company and it
considers necessary or appropriate for deciding whether to acquire the Note and
the Warrant. The Purchaser represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Note and the Warrant and to obtain any
additional information necessary to verify the accuracy of the information given
the Purchaser. The Purchaser further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.

4.3              Ability to Bear Economic Risk and Knowledge of Certain Risk
Factors. The Purchaser acknowledges that investment in the Note and the Warrant
involves a high degree of risk, and represents that it is able, without
materially impairing its financial condition, to hold the Note and the Warrant
for an indefinite period of time and to suffer a complete loss of its
investment. The Purchaser has evaluated the risks involved in investing in the
Note and the Warrant, and has determined that the Note and the Warrant are
suitable investments for the Purchaser.

4.4              Further Limitations on Disposition. Without in any way limiting
the representations set forth above, the Purchaser further agrees not to make
any disposition of all or any portion of the Securities unless and until there
is then in effect a registration statement under the Securities Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement or such disposition does not require registration under
the Securities Act or any applicable state securities laws. In the event that
Purchaser seeks to make a disposition of all or any portion of the Securities in
the absence of registration under the Securities Act and any applicable state
securities laws, Purchaser shall furnish an opinion of counsel reasonably
satisfactory in form and in substance to the Company that such disposition is
exempt from registration under the Securities Act and any applicable state
securities laws.

5.                  Miscellaneous.

5.1              Binding Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

5.2              Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without giving
effect to the conflict of laws provisions thereof that would require the
application of the law of another jurisdiction. THE PARTIES EACH HEREBY, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WAIVE THEIR RESPECTIVE RIGHTS TO
JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS.

5.3              Counterparts; Delivery via Facsimile. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all parties
reflected hereon as signatories. Executed counterparts of this Agreement may be
delivered to the other parties via facsimile; provided, however, that originally
executed signature pages to this Agreement shall be delivered (a) to the Company
by the Purchaser and (b) to the Purchaser by the Company, within five business
days of the date of this Agreement.

5.4              Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

5.5              Notices. Any notice required or permitted under this Agreement
or the Note shall be given in writing and shall be deemed effectively given upon
personal delivery, upon confirmation of facsimile delivery, one day after
deposit with a national overnight courier service, or three days after deposit
with the United States Post Office, postage prepaid, addressed to the Company at
117 W. 9th Street, Suite 1214, Los Angeles, CA 90015, or to the Purchaser at its
address shown on the signature page hereto, or at such other address as such
party may designate in writing to the other party.

3

 



5.6              Modification; Waiver. No modification or waiver of any
provision of this Agreement or consent to departure therefrom shall be effective
unless in writing and approved by the Company and the Purchaser.

5.7              Expenses. Except as outlined in Section 2 above, Company and
Purchaser shall bear the entire cost of its own expenses and legal fees incurred
on its behalf with respect to this Agreement, the Note, the Warrant and the
transactions contemplated hereby and thereby. If any action at law or in equity
is necessary to enforce or interpret the terms of this Agreement, the Note or
any other agreement entered into in conjunction herewith or therewith, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

5.8              Entire Agreement. This Agreement, the Note, the Warrant and the
exhibits hereto and thereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein. In the event of a conflict with the terms of this Agreement and any of
the other agreements or exhibits referenced herein, the terms and provisions of
the other agreements and exhibits shall control and prevail.

5.9              Survival. The terms and provisions of this Agreement shall
survive Closing and not be merged therein.

[Signature Page Follows]

4

 



In Witness Whereof, the parties have executed this Securities Purchase Agreement
as of the date first written above.

COMPANY

GTX Corp.,

a Nevada corporation

 

 

By: _/s/Patrick Bertagna________________

Name: Patrick Bertagna

Title: President and CEO

 

 

 

PURCHASER

 

Atlantic Footcare, Inc.,

a Rhode Island corporation

 

 

By: __/s/John Carroll _____________

Name: John Carroll

Title:

 

 

Address: 55 Locust Lane

Oakland, RI 02858

5

 





